UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 20, 2015 WesBanco, Inc. (Exact name of registrant as specified in its charter) West Virginia 000-08467 55-0571723 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 Bank Plaza, Wheeling, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(304) 234-9000 Former name or former address, if changed since last reportNot Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events WesBanco, Inc. issued a press release today announcing an increase in the quarterly cash dividend rate to be paid to its shareholders to $0.23 per common share from the previous quarterly dividend rate of $0.22 per common share, or a 4.5% increase. The increased dividend will be payable on April 1, 2015 to shareholders of record on March 13, 2015.The press release announcing the increase in the quarterly cash dividend rate is attached as Exhibit 99.1 to this report and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits d) Exhibits - 99.1 -Press release announcing the quarterly cash dividend increase dated February 20, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WesBanco, Inc. (Registrant) Date:February 20, 2015 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer
